Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Remarks
Applicant writes:
Claim 1 also recites "after determining that the lock has been assigned, determining, by the common log node, whether the lock is assigned to the processing node." Claim 9 recites, in part, "determining whether a lock corresponding to the page has been assigned to the processing node." The abstract locks described in Palmer are not assigned to any processing node. Rather, in Palmer, "abstract locks can define rules, generally expressed as logic or pure expressions, that enables the distributed database system 100 to determine when transactions conflict." Palmer, ¶ [0073]. The abstract locks in Palmer contain their own logic for determining whether they conflict with other abstract locks. But these abstract locks are not assigned to any processing node. Palmer fails to describe or suggest whether a lock is assigned to a processing node, as recited in claims 1 and 9.


The examiner respectfully disagrees. Palmer discloses a plurality of nodes, including a transaction engine, which the examiner finds reads on the claimed “common log node”. The abstract locks includes metadata information, such as a context (e.g., schema, table, index or column set), a set of values to construct the instance, and a mode (e.g., Shared or Exclusive). This includes association between a node and a lock. See paragraph 80: “each abstract will comprise logic that essentially states that each new record inserted into the particular table requires a unique key.  So, these properties enable healing nodes(s) to identify that the abstract locks are related.” (emphasis added)
This language clearly contemplates that locks are assigned to particular nodes.
The examiner therefore maintains the rejection. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 USC 102 in view of Palmer, US Publication 2016/0350357 (Dec. 1, 2016). All dependent claims incorporate the claims on which they depend. 

As to claim 1:
A method comprising: 
receiving, by a common log node and from a processing node, a request to perform a modify operation on a record of a page of a database, wherein the request comprises: 
an identifier of the page, (Palmer: paragraph 21-23, wherein each region is identified, and each node in those regions is identified) 
a base number indicating which version of the page was used when generating the modify operation, and (Palmer: paragraph 21-22, wherein the “master” region comprises the base version of the page)
an identifier of a transaction corresponding to the modify operation; (Palmer: paragraph 22-23, wherein each provision commit is a transaction related to the commit operation) 
determining, by the common log node, whether a lock corresponding to the page has been assigned; (Palmer: paragraph 21, tracking read-only or lock state for pages as part of the page index structure, wherein each node represents a different device in the network; paragraph 22, wherein the “healing” process us a lock determination, and reconciles the changed data based on the lock status being determined; paragraph 36) 
after determining that the lock has been assigned, determining, by the common log node, whether the lock is assigned to a processing node; (Palmer: paragraph 21, tracking read-only or lock state for pages as part of the page index structure, wherein each node represents a different device in the network; paragraph 22, wherein the “healing” process us a lock determination, and reconciles the changed data based on the lock status being determined; paragraph 36)
comparing, by the common log node, the base version number to a latest validated version number of the page; and  (Palmer: paragraph 101-103, comparing each database noted that was modified by another region, and using this information as part of the reconciliation process; paragraph 104 ) 
after determining that the lock has been assigned to the processing node and that the base version number is equivalent to the latest validated version number, transmitting, by the common log node, an indication that the modify operation has been validated. (Palmer: paragraph 106-109, using the “healing” node as a basis to validate the tentative commits from the merger operation)

As to claim 2:
The method of claim 1, further comprising adding, by the common log node, the identifier of the transaction to a transaction list corresponding to the lock.  (Palmer: paragraph 25, using the transaction log to find transactions associated with locks in the network)

As to claim 3:
The method of claim 2, wherein the lock comprises: the identifier of the page; the transaction list; and an indication of the processing node.    (Palmer: paragraph 25, using the transaction log to find transactions associated with locks in the network)


As to claim 4:
The method of claim 2, further comprising: receiving, by the common log node and from the processing node, an indication that the transaction has been committed; removing, by the common log node, the transaction from the transaction list; determining, by the common log node, whether the transaction list is empty; and after determining that the transaction list is empty, releasing, by the common log node, the lock. (Palmer: paragraph 28, using the transaction list to determine if there is no longer a conflict, and committing the transaction as a result of the conflict being resolved)

As to claim 5:
The method of claim 1, wherein the base version number comprises an indication of a processing node that previously modified the page.  (Palmer: paragraph 54, comparing versions of pages maintained in the index; paragraph 98, 101-103)


As to claim 6:
The method of claim 1, further comprising: receiving, by the common log node and from the processing node, a second request to perform a second modify operation on a record of a second page of the database, wherein the second request comprises a base version number of the second page; comparing, by the common log node, the base version number of the second page to a latest validated version number of the second page; and after determining that the base version number of the second page is different from the latest validated version number of the second page, transmitting, by the common log node and to the processing node, an indication that the second modify operation has failed validation. (Palmer: paragraph 73, determining if there is a conflict or not; paragraph 107, determining if the validation has failed, and if so, performing a reconciliation process to determine the value that should be committed) 

As to claim 7:
The method of claim 1, further comprising: receiving, by the common log node common log node and from a second processing ndoe, a request to perform a second modify operation on the record of the page; determining, by the common log node, that the lock corresponding to the page has been assigned to the processing node; and   after determining that the lock has been assigned to the processing node, transmitting, by the common log node and to the third computing device, an indication that the second modify operation has failed validation. (Palmer: paragraph 73, determining if there is a conflict or not; paragraph 107, determining if the validation has failed, and if so, performing a reconciliation process to determine the value that should be committed)

As to claim 8:
The method of claim 1, further comprising transmitting, by the common log node, to a third computing device comprising the database, and based on the request to perform the modify operation, an update to the record of the page.  (Palmer: paragraph 73, determining if there is a conflict or not; paragraph 107, determining if the validation has failed, and if so, performing a reconciliation process to determine the value that should be committed)

As to claim 9:
A method comprising: 
receiving, by a common log node, a request to perform an operation on a record of a page of a database, wherein the request comprises: 
an identifier of the page, (Palmer: paragraph 21-23, wherein each region is identified, and each node in those regions is identified) a base version number corresponding to the page, (Palmer: paragraph 21-22, wherein the “master” region comprises the base version of the page) and an identifier of a transaction corresponding to the operation; (Palmer: paragraph 22-23, wherein each provision commit is a transaction related to the commit operation) 
determining whether a lock corresponding to the page has been assigned to a processing node; ((Palmer: paragraph 21, tracking read-only or lock state for pages as part of the page index structure, wherein each node represents a different device in the network; paragraph 22, wherein the “healing” process us a lock determination, and reconciles the changed data based on the lock status being determined; paragraph 36) 
after determining that the lock has been assigned to the processing node, ((Palmer: paragraph 21, tracking read-only or lock state for pages as part of the page index structure, wherein each node represents a different device in the network; paragraph 22, wherein the “healing” process us a lock determination, and reconciles the changed data based on the lock status being determined; paragraph 36)
after determining that the base version number is different from the latest validated version number, transmitting an indication that the operation has failed validation. (Palmer: paragraph 106-109, using the “healing” node as a basis to validate the tentative commits from the merger operation)

As to claim 10:
The method of claim 9, further comprising receiving, by the common log node and from the processing node, an instruction to reverse the transaction. (Palmer: paragraph 58, addressing rollbacks in the system)

As to claim 11:
The method of claim 10, further comprising: determining a plurality of locks corresponding to the transaction; determining a plurality of page numbers corresponding to the plurality of locks; and    for each page number of the plurality of page numbers, reversing page updates corresponding to the transaction. (Palmer: paragraph 58, addressing rollbacks in the system)

As to claim 12:
A method comprising: 
receiving, by a computing device, a request to perform a modify operation on a record of a page of a database, wherein the request comprises: 
an identifier of the page, a base version number corresponding to the page, and an identifier of a transaction corresponding to the modify operation; (Palmer: paragraph 21-23, wherein each region is identified, and each node in those regions is identified)
determining, by the computing device, whether a lock corresponding to the page has been assigned; Palmer: paragraph 21, tracking read-only or lock state for pages as part of the page index structure, wherein each node represents a different device in the network; paragraph 22, wherein the “healing” process us a lock determination, and reconciles the changed data based on the lock status being determined; paragraph 36)
creating, by the computing device, the lock corresponding to the page(Palmer: paragraph 21, tracking read-only or lock state for pages as part of the page index structure, wherein each node represents a different device in the network; paragraph 22, wherein the “healing” process us a lock determination, and reconciles the changed data based on the lock status being determined; paragraph 36) 
comparing, by the computing device, the base version number to a latest validated version number of the page; and (Palmer: paragraph 101-103, comparing each database noted that was modified by another region, and using this information as part of the reconciliation process; paragraph 104 )
after determining that the base version number is equivalent to the latest validated version number, transmitting, by the computing device, an indication that the modify operation has been validated. (Palmer: paragraph 106-109, using the “healing” node as a basis to validate the tentative commits from the merger operation)

As to claim 13:
The method of claim 12, further comprising transmitting, to a processing node and based on the request to perform the modify operation, an update to the record of the page. (Palmer: paragraph 28, using the transaction list to determine if there is no longer a conflict, and committing the transaction as a result of the conflict being resolved

As to claim 14:
The system of claim 13, wherein the request to perform the modify operation on the record of the page of the database comprises the update to the record of the page. (Palmer: paragraph 28, using the transaction list to determine if there is no longer a conflict, and committing the transaction as a result of the conflict being resolved

As to claim 15:
The method of claim 12, further comprising: receiving, from a processing node, a request for a second page of the database; determining a latest validated version number of the second page;    retrieving data corresponding to the latest validated version number of the second page; and transmitting, to the processing node, the data. (Palmer: paragraph 28, using the transaction list to determine if there is no longer a conflict, and committing the transaction as a result of the conflict being resolved

As to claim 16:
The method of claim 12, further comprising: receiving, by the computing device, a second request to perform a second modify operation on a record of a second page of the database, wherein the second request comprises a base version number of the second page; comparing the base version number of the second page to a latest validated version number of the second page; and after determining that the base version number of the second page is different from the latest validated version number of the second page, transmitting an indication that the second modify operation has failed validation. (Palmer: paragraph 73, determining if there is a conflict or not; paragraph 107, determining if the validation has failed, and if so, performing a reconciliation process to determine the value that should be committed)

As to claim 17:
The method of claim 12, further comprising receiving, from a processing node, a request to perform a second modify operation on the record of the page; determining that the lock corresponding to the page has been assigned to a third computing device; and after determining that the lock has been assigned to the third computing device, transmitting an indication that the second modify operation has failed validation. (Palmer: paragraph 73, determining if there is a conflict or not; paragraph 107, determining if the validation has failed, and if so, performing a reconciliation process to determine the value that should be committed)

As to claim 18:
The method of claim 12, further comprising adding the identifier of the transaction to a transaction list corresponding to the lock. (Palmer: paragraph 22, tracking different versions of the page)

As to claim 19:
The method of claim 18, wherein the lock comprises: the identifier of the page;    the transaction list; and an indication of a processing node. (Palmer: paragraph 22, tracking different versions of the page)

As to claim 20:
The method of claim 19, further comprising: receiving an indication that the transaction has been committed; removing the transaction from the transaction list; determining whether the transaction list is empty; and after determining that the transaction list is empty, releasing the lock. (Palmer: paragraph 28, using the transaction list to determine if there is no longer a conflict, and committing the transaction as a result of the conflict being resolved)


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


The examiner respectfully requests that any amendments to the claims be accompanied by written remarks which show pinpoint support from the specification for each new limitation. Such a showing will assist in expediting prosecution. 
For additional art discovered by the examiner and deemed to be relevant, please see form 892. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kurt A Mueller whose telephone number is (571)270-3889.  The examiner can normally be reached during standard business hours, but prefers interviews to be conducted Tues - Thur. The examiner can also be reached by personal fax at (571) 270-4889. Please use this fax number for any written interview requests. Include a written interview agenda with the interview request (form PTOL-413A- see MPEP 713.01), and if required, authorization to act in a representative capacity (form PTO/SB/84 – see MPEP 405). The examiner strongly suggests the submission of an agenda in order to facilitate discussion. The examiner also encourages the submission of draft amendments with the interview agenda. Phone interviews will not be granted to attorneys not of record without submission of form PTO/SB/84.
Please note that any document submitted by applicant in connection with this or any other matter must be made part of the official record as required by the Federal 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Trujillo can be reached at 571-272-3677.  The central fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Tuesday, June 1, 2021
/K. A. M./
Examiner, Art Unit 2157

/James Trujillo/           Supervisory Patent Examiner, Art Unit 2157